DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 08/11/2022 has been entered.  Claims 21-40 are pending.  Claims 1-20 have been previously canceled without prejudice.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record includes Zarom, US Patent Application Publication No. US 2010/0174783 A1, Greenspan et al. (Greenspan), US Patent Application Publication No. US 2015/0199411, Strathearn et al. (Strathearn), US Patent Application Publication No. US 2009/0157608, and Frew, US Patent Application Publication No. US 2014/0281873, (Zarom, Greenspan, and Strathearn are from IDS filed on 10/20/2021).
Zarom discloses a system and method for coordinating multiple-user edits of shared digital data, wherein a coordinating device may receive commands to edit shared digital data from multiple independently operated user computers (Abstract).  Zarom further discloses two or more users on separate computers may enter respective commands to edit the content of the same digital data such as a user may delete a paragraph while another user can add a sentence within the same paragraph (paragraph [0053]).  Zarom further discloses the shared document may be iteratively or continuously highlighted or marked on each computer with its associated color or symbol throughout an editing session (paragraph [0063]).
Greenspan discloses a document editing system includes a control configured to review document modification, wherein the control is a timeslider, which allows a user to examine changes to a document as a function of time (Abstract).  Greenspan further discloses the document editing system includes Conflict Resolution Logic configured to manage and merge changes to a document received from different sources by identifying conflicts and resolve them, wherein conflicting modifications are automatically resolved based on a hierarchy of users, for example, an owner of a document is a user that has privileges greater than other user/editors of the document, and the owner can grant or revoke privileges of other user/editor such as the owner may require that modification to a document receive his or her approval before they are accepted (paragraph [0041]).
Strathearn discloses a collaborative editing model for content, wherein a set of suggested edits to a version of the online content is received from multiple users, and each suggested edit in the set relates to the same version (Abstract).  Strathearn further discloses the set of suggested edits is provided to an authorized editor, who is visually notified of differences between the version of the content and the suggested edits and conflicts existing between two or more suggested edits, and input from the editor resolves conflicts and accepts or rejects suggested edits in the set (Abstract).  Strathearn further discloses in paragraph [0021] that describing edits provided in series and relating to a base version/last received edit as being dependent and later edits cannot be accepted without first accepting earlier edits.
Frew discloses obtain (a) a first change set associated with a first edited version of the hierarchical data structure, and (b) a second change set associated with a second edited version of the hierarchical data structure, wherein the first change set is associated with a first user and the second change set is associated with a second user (paragraphs [0145]-[0146]).  Frew further discloses the first user has access to both the first and the second change sets, but the second user has access to the second change set only, but not the first change set, i.e., the first user (general contractor or attorney) has read/write access to edits made to a bidding document (the hierarchical data structure) by a sub-contractor (second user), but the sub-contractor (second user) does not have read/write access to edits made to the bidding document (paragraph [0148]).  Frew further discloses in the case the first and second users are users working on the same side of the transaction, for example, the first user collaborates with the second user in a merger and acquisition transaction (paragraph [0149]).  Frew further discloses in another case, a user of a computer is collaborating with the first or the second user, wherein the user of the computer is a third party to the transaction in addition to or independent from the first and the second users, for example, the user of the computer is a general contractor seeking bids from the first user (sub-contractor) and the second user (another sub-contractor) (paragraph [0150]).  Frew further discloses responsive to a predefined user selection (e.g., a selective rejection or acceptance of edits in the first and second change sets), the computer system merges a portion of the first change set with a portion of the second change set to produce a third change set (paragraph [0151]).
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “responsive to determining that the second edit is privileged relative to the first edit, incorporating, by the processor, the second edit into the electronic document without requiring the second edit to be independently accepted, wherein the first edit and the second edit to be incorporated into the electronic document responsive to receiving an indication of acceptance of the first edit by the second user” and “responsive to determining that the fourth edit is not privileged relative to the third edit, requiring, by the processor, the fourth edit to be independently accepted prior to incorporating the fourth edit into the electronic document” and, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177